         Case 1:19-cv-00020-RBW Document 11 Filed 08/19/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  BARRACK, RODOS & BACINE,

                 Plaintiff,

                          v.                          Civil Action No.19-0020 (RBW)

  OFFICE OF PERSONNEL MANAGEMENT,

                 Defendant.

                                   JOINT STATUS REPORT

       Pursuant to the Court’s July 11, 2019, Minute Order, the parties, Plaintiff Barrack, Rodos

& Bacine (“BRB”) and Defendant the Office of Personnel Management (“OPM”), by and

through undersigned counsel, respectfully submit this joint status report, and state as follows:

       This action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., is

based on BRB’s March 28, 2018, FOIA request to OPM. Plaintiff’s Complaint was filed on

January 3, 2019, and Defendant filed its Answer on March 28, 2019.

       OPM sent its first interim production of documents responsive to Plaintiff’s FOIA request

to BRB on April 4, 2019, its second interim production of documents on June 5, 2019, and its

third interim response and production of documents on July 30, 2019. OPM has initiated the

submitter-notification process mandated by Executive Order 12,600 on additional responsive

records, and will send an additional interim production after that process is completed. OPM

intends to continue its search and review of potentially responsive documents and to produce

documents on a rolling basis, with priority given to the information identified in BRB’s

November 12, 2018, correspondence.
         Case 1:19-cv-00020-RBW Document 11 Filed 08/19/19 Page 2 of 2



       The parties propose that the court order a further joint status report in 45 days, i.e., on or

before October 3, 2019.

Dated: August 19, 2019                        Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar #472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar #924092
                                              Chief, Civil Division

                                      By:      /s/ Jason T. Cohen
                                              JASON T. COHEN, ME Bar #004465
                                              Assistant United States Attorney
                                              555 Fourth St., N.W.
                                              Washington, D.C. 20530
                                              Phone: (202) 252-2523
                                              Fax: (202) 252-2599
                                              Email: jason.cohen@usdoj.gov

                                              Counsel for Defendant


                                              BARRACK, RODOS & BACINE

                                              /s/ Mark R. Rosen
                                              MARK R. ROSEN, D.C. Bar #336065
                                              JEFFREY A. BARRACK
                                              3300 Two Commerce Square
                                              2001 Market St.
                                              Philadelphia, PA 19103
                                              mrosen@barrack.com
                                              jbarrack@barrack.com
                                              Tel: (215) 963-0600
                                              Fax: (215) 963-0838

                                              Counsel for Plaintiff




                                                  2
